06/23/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0418


                                      DA 20-0418
                                   _________________

WADE AYALA,

             Plaintiff, Counterclaim-Defendant
             and Appellee,

      v.

GAIL STAFFORD,

             Defendant, Counter-Claimant,
             Third-Party Plaintiff and Appellant,                    ORDER

      v.

RECONTRUST COMPANY, N.A.; BANK OF
AMERICA, N.A.; EQUITY PROCESS
MANAGEMENT, INC.; FEDERAL NATIONAL
MORTGAGE ASSOCIATION,

             Third-Party Defendants, Appellees
             and Cross-Appellants.
                                  _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Ray J. Dayton, District Judge.

                                                    For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   June 23 2021